Citation Nr: 1507426	
Decision Date: 02/20/15    Archive Date: 02/26/15	

DOCKET NO.  12-27 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to an initial compensable evaluation for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from August 1983 to May 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Based upon information contained in the file, it is clear that the Veteran has chosen not to perfect his appeal regarding the issues of entitlement to service connection for colonic diverticulitis, prostatitis, internal hemorrhoids, sciatica, and bladder dysfunction.  Accordingly, those issues are not currently before the Board.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


REMAND

The Veteran in this case seeks a compensable evaluation for service-connected hypertension.  In pertinent part, it is contended that current manifestations of that disability are more severe than now evaluated, and productive of a greater degree of impairment than is reflected by the noncompensable schedular evaluation presently assigned.  

In that regard, at the time of the aforementioned rating decision in November 2009, the AOJ granted entitlement to service connection (and a noncompensable evaluation) for hypertension, effective from May 28, 2009, the date following the Veteran's discharge from service.  Significantly, at the time of a VA examination immediately preceding that rating decision in August 2009, the Veteran indicated that he had first been diagnosed with hypertension in 2004, around the age of 46.  Reportedly, the Veteran had in the past been treated with Cardura, but admittedly had not recently been taking his medication.  The Veteran's blood pressure at the time of examination was 144/97, 142/97, and 140/92, with a pulse of 84 and respirations of 18.  Cardiovascular examination showed a regular rate and rhythm, of the Veteran's heart, with no murmurs, rubs, or gallops, and no evidence of any jugular venous distention.  Peripheral pulses were symmetrically intact, and there was no evidence of peripheral artery disease.

The Board notes that, at the time of a more recent VA examination in July 2010, it was noted that the Veteran had been started on Cardura at a dosage of 0.4 milligrams for treatment of his hypertension.  According to the Veteran, he experienced headaches and dizziness on those occasions when his blood pressure was elevated.  Further noted was that the Veteran was currently taking Micardis at a dosage of 40 milligrams daily for his blood pressure, as well as Flomax for treatment of an enlarged prostate.  On physical examination prior to coming to the examiner's office, the Veteran's blood pressure was 135/89 with a pulse of 83; 120/84 with a pulse of 88; and 135/81 with a pulse of 77.  Blood pressure taken after sitting for a period of 10 minutes was 123/86 with a pulse of 85.  Significantly, the July 2010 VA examination represents the most recent evaluation of the Veteran's service-connected hypertension, and is now approximately four and one-half years old. 

Finally, the Board observes that, during the course of an Informal Hearing Presentation in November 2014, the Veteran's accredited representative argued that, since the time of the Veteran's last VA examination, his hypertension had increased in severity.  As noted above, the Veteran was most recently examined for his service-connected hypertension four and one-half years ago.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2012, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded an appropriate VA examination in order to more accurately determine the current severity of his service-connected hypertension.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

As part of the aforementioned examination, at least three blood pressure readings should be taken.  Moreover, the examiner should specifically comment as to whether the Veteran requires continuous medication for control of his service-connected hypertension.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining physician must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed, as appropriate.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for an initial compensable evaluation for service-connected hypertension.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in August 2012.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



